875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman W. HARDY, Plaintiff-Appellant,v.Ray E. ROSENBERRY, Arnold Hopkins, John Sandstrom, John N.Brown, E. Bowles, Lisa Miller, Rae A. Reighard, T.L. Shaw,Randall L. Tabler, Todd Sunderland, J.R. Younker, John A.Cliber, D.K. Morgan, Defendants-Appellees.
No. 88-7322.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided May 2, 1989.

Herman W. Hardy, appellant pro se.
Before WIDENER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herman W. Hardy appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.  The district court dismissed the case without prejudice upon expiration of the 100 day period, appellant not having complied with its order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.*   Its dismissal of the action, without prejudice, when appellant failed to comply with its order was not an abuse of discretion.  We therefore affirm the judgment below.  We deny Hardy's motions for temporary restraining order, injunction, declaratory relief, and writ of mandamus.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.



*
 As Hardy correctly notes, the court is not required to order exhaustion of administrative remedies.  However, it has the authority to order exhaustion when it appears appropriate.  The district court did not abuse its discretion in ordering exhaustion in this case